Roberds, P. J.
On March 8, 1954, the Court ordered that both of these cases be affirmed. At that time there was on file an agreed motion that the case against Templeton be passed to the files, he having departed this life after the appeal herein was taken. The Court had considered and passed upon this motion in conference, but through inadvertence that action was not shown on the list of cases handed down. However, the judgment affirming the case as against Templeton has not been entered of record. Therefore, the agreed motion to pass the case permanently to the files as to Templeton is sustained and the judgment of the lower court is affirmed as to Dixon. The sureties on the appeal bonds of Templeton and Dixon being the same persons, the question of assessment of costs as between the two cases does not arise.
Agreed motion to pass to the files the appeal of Tempeton is sustained, and the judgment of the lower court as against Dixon is affirmed as to him and the sureties on his appeal bond.
Hall, Kyle, Holmes and Gillespie. JJ., concur.